Case 1:19-cr-00102-RJD Document 28-2 Filed 01/28/20 Page 1 of 3 PageID #: 237




                      EXHIBIT B
Case 1:19-cr-00102-RJD Document 28-2 Filed 01/28/20 Page 2 of 3 PageID #: 238


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                        v.                                         No. 19 Cr. 102 (RJD)

JOSE CARLOS GRUBISICH,                                             PROPOSED ORDER

                                    Defendant.



      IT IS HEREBY ORDERED THAT:

   1. Funds and assets in the amount of 33,460,800.00 Brazilian Reais (equivalent to $8,000,000.00 at

       the January 20, 2020 closing exchange rate) held by the defendant, Jose Carlos Grubisich Filho,

       and by Katia Grubisich, Bruno Grubisich, and Bianca Grubisich (collectively, the “Quota

       Holders”) at BANCO SANTANDER (BRASIL) S/A (“Santander”) in the fund SANTANDER

       PB RIO VERDE MULTIMERCADO CRÉDITO PRIVADO FUNDO DE INVESTIMENTO -

       CNPJ: 24.270.467/0001-10 (CUSTODIAN: BANCO SANTANDER (BRASIL) S/A) (the

       “Restrained Assets”), are hereby RESTRAINED for purposes of bail, as set forth in the

       December 12, 2019 Order Setting Conditions of Release and Appearance Bond, issued by

       Magistrate Judge Steven M. Gold.

   2. All persons, including the Quota Holders; their agents, employees, and attorneys; those persons

       in active concert or participation with them; and anyone holding an interest in the Restrained

       Assets, are hereby ENJOINED and RESTRAINED from transferring, selling, assigning,

       pledging, distributing, giving away, encumbering, or otherwise participating in the disposal of or

       removal from the account, without prior approval of this Court, the Restrained Assets.

   3. Santander shall immediately seize and pay the Restrained Assets to a United States government

       account designated by this Court if this Court were to hold that Jose Carlos Grubisich Filho

       violated the conditions of his release on bail.




                                                     1
Case 1:19-cr-00102-RJD Document 28-2 Filed 01/28/20 Page 3 of 3 PageID #: 239


   4. The terms of this Order shall remain in full force and effect until this Court, by written order,

       orders the restraint lifted.

   5. The defendant shall be barred from raising any challenge in the Brazilian courts to any

       determination made by this Court that the conditions of bail have been violated, and from

       otherwise challenging this Order or any resulting Brazilian order enforcing this Order in the

       Brazilian courts.

   6. If any party attempts to raise a challenge to the enforcement of this Order in the Brazilian courts,

       Mr. Grubisich’s counsel shall promptly notify the United States Department of Justice.

   7. This Order is issued without objection from the defendant and other Quota Holders.


SO ORDERED.
                                                                                     Digitally signed by
                                                                                     Steven M. Gold
                                                                                     Date: 2020.01.28
Dated: New York, New York
                                                                                     18:10:53 -05'00'
January ___, 2020                                                  __________________________
                                                                   HON. STEVEN M. GOLD
                                                                   United States Magistrate Judge




                                                    2
Case 1:19-cr-00102-RJD Document 28-3 Filed 01/28/20 Page 1 of 3 PageID #: 240




                      EXHIBIT C
Case 1:19-cr-00102-RJD Document 28-3 Filed 01/28/20 Page 2 of 3 PageID #: 241


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                         v.                                         No. 19 Cr. 102 (RJD)

JOSE CARLOS GRUBISICH,                                              PROPOSED ORDER

                                      Defendant.



      IT IS HEREBY ORDERED THAT:

   1. Funds and assets in the amount of 50,191,200.00 Brazilian Reais (equivalent to $12,000,000.00

       at the January 20, 2020 closing exchange rate) held by the defendant, Jose Carlos Grubisich

       Filho, and by Katia Grubisich, Bruno Grubisich, and Bianca Grubisich (collectively, the “Quota

       Holders”) at BANCO CREDIT SUISSE HEDGING GRIFFO CORRETORA DE VALORES

       S/A (“Credit Suisse”) in the fund CSHG OLÍMPIA FIM CP IE - CNPJ: 16.906.391/0001-48

       (CUSTODIAN: ITAÚ UNIBANCO S/A) (the “Restrained Assets”), are hereby RESTRAINED

       for purposes of bail, as set forth in the December 12, 2019 Order Setting Conditions of Release

       and Appearance Bond, issued by Magistrate Judge Steven M. Gold.

   2. All persons, including the Quota Holders; their agents, employees, and attorneys; those persons

       in active concert or participation with them; and anyone holding an interest in the Restrained

       Assets, are hereby ENJOINED and RESTRAINED from transferring, selling, assigning,

       pledging, distributing, giving away, encumbering, or otherwise participating in the disposal of or

       removal from the account, without prior approval of this Court, the Restrained Assets.

   3. Credit Suisse shall immediately seize and pay the Restrained Assets to a United States

       government account designated by this Court if this Court were to hold that Jose Carlos

       Grubisich Filho violated the conditions of his release on bail.

   4. The terms of this Order shall remain in full force and effect until this Court, by written order,

       orders the restraint lifted.


                                                    1
Case 1:19-cr-00102-RJD Document 28-3 Filed 01/28/20 Page 3 of 3 PageID #: 242


   5. The defendant shall be barred from raising any challenge in the Brazilian courts to any

       determination made by this Court that the conditions of bail have been violated, and from

       otherwise challenging this Order or any resulting Brazilian order enforcing this Order in the

       Brazilian courts.

   6. If any party attempts to raise a challenge to the enforcement of this Order in the Brazilian courts,

       Mr. Grubisich’s counsel shall promptly notify the United States Department of Justice.

   7. This Order is issued without objection from the defendant and other Quota Holders.


SO ORDERED.                                                                           Digitally signed
                                                                                      by Steven M. Gold
                                                                                      Date: 2020.01.28
Dated: New York, New York                                                             18:11:11 -05'00'
January ___, 2020                                                  __________________________
                                                                   HON. STEVEN M. GOLD
                                                                   United States Magistrate Judge




                                                   2
Case 1:19-cr-00102-RJD Document 28-4 Filed 01/28/20 Page 1 of 4 PageID #: 243




                      EXHIBIT D
Case 1:19-cr-00102-RJD Document 28-4 Filed 01/28/20 Page 2 of 4 PageID #: 244



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA

                             v.                                                 No. 19 Cr. 102 (RJD)

 JOSE CARLOS GRUBISICH,

                                           Defendant.



    REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE FROM THE BRAZILIAN
         SUPERIOR COURT OF JUSTICE, FEDERAL DISTRICT OF BRASÍLIA


        TO THE SUPERIOR COURT OF JUSTICE, FEDERAL DISTRICT OF BRASÍLIA:

        The United States District Court for the Eastern District of New York presents its compliments to

the Superior Court of Justice, and requests international assistance to restrain assets for the purposes of

bail in the above-captioned matter.1

        The Court requests the assistance described herein as necessary in the interests of justice.

                                                   BACKGROUND

        On February 27, 2019, the defendant in this case, Jose Carlos Grubisich Filho, was criminally

charged with (1) conspiracy to violate the anti-bribery provisions of the Foreign Corrupt Practices Act

(“FCPA”), in violation of Title 18, United States Code, Sections 371 and 3551 et seq.; (2) conspiracy to

violate the FCPA’s books and records provisions and failure to certify financial reports, also in violation

of Title 18, United States Code, Sections 371 and 3551 et seq.; and (3) conspiracy to commit money

laundering, in violation of Title 18, United State Code, Section 1956(h). The charging document (the

“Indictment”) and arrest warrant were unsealed on November 20, 2019, the date of Mr. Grubisich’s arrest




        1
            An official translation of this Request is attached as Exhibit A.
Case 1:19-cr-00102-RJD Document 28-4 Filed 01/28/20 Page 3 of 4 PageID #: 245



at John F. Kennedy International Airport in Queens, New York. 2 Mr. Grubisich, who is a Brazilian

citizen, has been detained at a federal detention center in Brooklyn, New York since his arrest.

        At a hearing on December 12, 2019, this Court held that Mr. Grubisich may be released on bail if

certain conditions are met, including, as relevant here, imposition of a restraint on $20,000,000.00 of

assets held by Mr. Grubisich and members of his immediate family in investment accounts. On January

__, 2020 this Court ordered (the “January Orders”) that portions of two funds shall be subject to the

restraint: 33,460,800.00 Brazilian Reais held at BANCO SANTANDER (BRASIL) S/A (“Santander”) in

the fund SANTANDER PB RIO VERDE MULTIMERCADO CRÉDITO PRIVADO FUNDO DE

INVESTIMENTO - CNPJ: 24.270.467/0001-10 (CUSTODIAN: BANCO SANTANDER (BRASIL)

S/A), and 50,191,200.00 Brazilian Reais held at BANCO CREDIT SUISSE HEDGING GRIFFO

CORRETORA DE VALORES S/A (“Credit Suisse”) in the fund CSHG OLÍMPIA FIM CP IE - CNPJ:

16.906.391/0001-48 (CUSTODIAN: ITAÚ UNIBANCO S/A), for a total sum of 83,652,000.00 Brazilian

Reais (the “Restrained Assets”), equivalent to a total sum of $20,000,000.00 at the January 20, 2020

closing exchange rate. 3 The purpose of the January Orders is to ensure that a substantial portion of Mr.

Grubisich’s and his family’s assets can be immediately seized and paid to a United States government

account designated by this Court if this Court were to hold that Mr. Grubisich violated the conditions of

his release on bail, thereby deterring any violation(s) of bail conditions.

        Specifically, the January Orders prohibit Mr. Grubisich, Katia Grubisich, Bruno Grubisich,

Bianca Grubisich; any of their agents, employees, and attorneys; those persons in active concert or

participation with them; and anyone holding an interest in the Restrained Assets, from transferring,

selling, assigning, pledging, distributing, giving away, encumbering, or otherwise participating in the

disposal of or removal from the two funds, without prior approval of this Court, the Restrained Assets.




        2
            A copy of the Indictment is attached as Exhibit B.

        3
            Copies of the January Orders and official translations of the Orders are attached as Exhibits C-F.



                                                           2
Case 1:19-cr-00102-RJD Document 28-4 Filed 01/28/20 Page 4 of 4 PageID #: 246



Each of the January Orders provides that its terms shall remain in full force and effect until this Court, by

written order, orders the restraint lifted.

                                                     REQUEST

        This Court requests that the Superior Court of Justice (i) issue an order to ensure the

enforceability of this Court’s January Orders in Brazil, and (ii) make available to Mr. Grubisich’s

Brazilian counsel an official copy of any court order and/or other document(s) reflecting the Superior

Court of Justice’s response to this Request, so that counsel may convey such documents to Santander and

Credit Suisse, and file them with this Court. 4

                                       REIMBURSEMENT FOR COSTS

        Mr. Grubisich’s counsel is willing to reimburse the Superior Court of Justice for costs and

expenses incurred in executing this Letter Rogatory.
                                                                                          Digitally signed
                                                                                          by Steven M. Gold
 Dated: New York, New York, United States                                                 Date: 2020.01.28
 January ___, 2020                                                                        18:11:30 -05'00'
                                                                           __________________________
                                                                           HON. STEVEN M. GOLD
                                                                           United States Magistrate Judge




        4
            Mr. Grubisich is represented by the following Brazilian counsel:

        Luiz Carlos Andrezani - OAB/SP 81.071 (Andrezani Advocacia Empresarial)
        Hilda Akio Miazato Hattori - OAB/SP 111. 356 (Andrezani Advocacia Empresarial)
        Mirele Navero da Silva - OAB/SP 220.745(Andrezani Advocacia Empresarial)
        Luiz Antonio Bettiol - OAB/DF 6.558 (Advocacia Bettiol)
        Ewerton Azevedo Mineiro - OAB/DF nº 15.317 (Advocacia Bettiol)


                                                          3
